Order entered August 6, 2018




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00227-CV

                               STEWART HUNTER, Appellant

                                              V.

             THOMAS GUERCIO AND SHELDON ROBINSON, Appellees

                        On Appeal from the 219th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 219-02165-2012

                                           ORDER
       Before the Court is appellee Thomas Guercio’s August 2, 2018 unopposed motion to

extend time to file brief. We GRANT the motion and ORDER Guercio’s brief be filed no later

than August 27, 2018.


                                                     /s/   DAVID EVANS
                                                           JUSTICE